115 U.S. 577 (1885)
KENNEY, Trustee,
v.
EFFINGER.
Supreme Court of United States.
Argued November 10, 11, 1885.
Decided December 7, 1885.
IN ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF VIRGINIA.
Mr. W.B. Compton for plaintiff in error.
Mr. Jacob P. Effinger in person.
MR. JUSTICE FIELD delivered the opinion of the court.
The writ of error brought by the trustee raises no Federal question which we can consider. Whether the bond of Effinger was or was not executed with reference to Confederate notes is a question of fact for the State court, and not one of law for this court.
The writ is dismissed.